Citation Nr: 1402870	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to service connection for Grave's disease.

4.  Entitlement to service connection for cysts.

5.  Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  He served in the Republic of Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2013).  The Board remanded the case for additional development in May 2013.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case was previously remanded, the Board finds further development is required for adequate determinations as to the service connection issues on appeal.  In accordance with the Board's remand directives in May 2013 the AMC scheduled VA examinations; however, records show the Veteran failed to report for examinations in September 2013.  In a November 2013 brief in support of the appeal the Veteran's service representative requested that the case be remanded because the Veteran had moved and did not receive notice of the scheduled examinations.  

Subsequent VA treatment records were also added to the electronic record in November 2013, including a psychiatric consultation report, which have not been considered by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).  In light of the evidence of record, the Board finds that additional efforts are required to obtain an updated address for the Veteran and to re-schedule him for VA examinations.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be taken to obtain an updated mailing address for the Veteran, to include a search for information he may have provided during VA treatment since September 2013 and contacting his service organization representative.

2.  If an updated address is found, request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain any additional pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, schedule the Veteran for a VA mental disorders examination.  The examination should include any necessary examinations or tests.  If the Veteran refuses or fails to report, without good cause, for a scheduled VA examination, an opinion should be obtained, to the extent possible, based upon a review of the available record.

The examiner should diagnose all psychiatric disabilities found and should provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should state whether or not the Veteran meets each criterion for a diagnosis of PTSD pursuant to DSM-IV.  For any psychiatric disability manifest, or manifest for an identifiable period of time during this appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's service.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any psychosis developed within one year of the Veteran's discharge from service in August 1971.  The examiner must review the entire claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA skin disorders examination.  The examination should include any necessary examinations or tests.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has cysts or foot fungus, or any residual symptoms of a cyst or fungus, as a result of service, to include herbicide exposure.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Obtain VA medical opinions, to include any necessary examinations or tests, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has thyroid cancer or Grave's disease as a result of service, to include herbicide exposure.  Opinions should be provided based on any examination findings; the credible lay evidence of prior symptom manifestation and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

